Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April 30, 2019 by and among Translate Bio, Inc., a Delaware corporation
(the “Company”), and the “Investors” named in that certain Securities Purchase
Agreement by and among the Company and the Investors, dated as of April 30, 2019
(the “Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Agreement” has the meaning set forth in the first paragraph.

“Allowed Delay” has the meaning set forth in Section 2(c)(ii).

“Availability Date” has the meaning set forth in Section 3(i).

“Blackout Period” has the meaning set forth in Section 2(d)(ii).

“Company” has the meaning set forth in the first paragraph.

“Cut Back Shares” has the meaning set forth in Section 2(e).

“Effectiveness Liquidated Damages” has the meaning set forth in
Section 2(d)(ii).

“Effectiveness Period” has the meaning set forth in Section 3(a).

“Filing Deadline” has the meaning set forth in Section 2(a)(i).

“Inspectors” has the meaning set forth in Section 4.

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

“Liquidated Damages” has the meaning set forth in Section 2(d)(ii).

“Maintenance Failure” has the meaning set forth in Section 2(d)(ii).

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning set forth in the first paragraph.

“Qualification Date” has the meaning set forth in Section 2(a)(ii).

“Qualification Deadline” has the meaning set forth in Section 2(a)(ii).

“Records” has the meaning set forth in Section 4.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Shares, whether by merger,
charter amendment or otherwise; provided, that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the 1933 Act, or (B) such security becoming eligible for sale
without restriction by the Investors pursuant to Rule 144, including without any
manner of sale or volume limitations, and without the requirement to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
1933 Act.

“Registration Liquidated Damages” has the meaning set forth in Section 2(d)(i).

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

“Required Investors” means the Investors holding sixty percent (60%) of the
Registrable Securities outstanding from time to time.

“Restriction Termination Date” has the meaning set forth in Section 2(e).

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Restrictions” has the meaning set forth in Section 2(e).

“Shelf Registration Statement” has the meaning set forth in Section 2(a)(ii).

2. Registration.

(a) Registration Statements.

(i) Promptly following the Closing Date but no later than thirty (30) days after
the Closing Date (the “Filing Deadline”), the Company shall prepare and file
with the SEC one Registration Statement covering the resale of all of the
Registrable Securities. Subject to any SEC comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Investor shall be named as an “underwriter” in

 

2



--------------------------------------------------------------------------------

such Registration Statement without the Investor’s prior written consent. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. Such Registration Statement shall not include any shares of Common
Stock or other securities for the account of any other holder without the prior
written consent of the Required Investors. Such Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Investors prior to its filing or other submission.    

(ii) So long as Registrable Securities remain outstanding, promptly following
the date (the “Qualification Date”) upon which the Company becomes eligible to
use a registration statement on Form S-3 to register the Registrable Securities
for resale, but in no event more than thirty (30) days after the Qualification
Date (the “Qualification Deadline”), the Company shall file a registration
statement on Form S-3 covering the Registrable Securities (or a post-effective
amendment on Form S-3 to a registration statement on Form S-1) (a “Shelf
Registration Statement”) and shall use commercially reasonable efforts to cause
such Shelf Registration Statement to be declared effective as promptly as
practicable thereafter; provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Shelf Registration Statement covering the Registrable Securities has been
declared effective by the SEC.

(b) Expenses. The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

(c) Effectiveness.

(i) The Company shall use commercially reasonable efforts to have each
Registration Statement declared effective as soon as practicable. By 5:30 p.m.
(Eastern time) on the second Business Day following the date on which the
Registration Statement is declared effective by the SEC, the Company shall file
with the SEC, in accordance with Rule 424 under the 1933 Act, the final
prospectus to be used in connection with sales pursuant to such Registration
Statement. The Company shall notify the Investors by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
any Registration Statement is declared effective and shall simultaneously
provide the Investors with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.

(ii) For not more than thirty (30) consecutive days or for a total of not more
than sixty (60) days in any twelve (12) month period, the Company may suspend
the use of any Prospectus included in any Registration Statement contemplated by
this Section in the event that the Company determines in good faith that such
suspension is necessary to (A) delay the disclosure of material nonpublic
information concerning the Company, the disclosure of which at

 

3



--------------------------------------------------------------------------------

the time is not, in the good faith opinion of the Company, in the best interests
of the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to such Investor any material nonpublic information giving rise to an Allowed
Delay, (b) advise the Investors in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

(d) Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

(i) If a Registration Statement covering the Registrable Securities is not filed
with the SEC on or prior to the Filing Deadline, the Company will make pro rata
payments to each Investor then holding Registrable Securities, as liquidated
damages and not as a penalty (the “Registration Liquidated Damages”), in an
amount equal to one percent (1%) of the aggregate amount invested by such
Investor for the initial day of failure to file such Registration Statement by
the Filing Deadline and for each subsequent 30-day period (pro rata for any
portion thereof) thereafter for which no such Registration Statement is filed
with respect to the Registrable Securities. Such payments shall be made to each
Investor then holding Registrable Securities in cash no later than ten
(10) Business Days after the end of the date of the initial failure to file such
Registration Statement by the Filing Deadline and each subsequent 30-day period,
as applicable. Interest shall accrue at the rate of one percent (1%) per month
on any such liquidated damages payments that shall not be paid by the applicable
payment date until such amount is paid in full.

(ii) If (A) a Registration Statement covering the Registrable Securities is not
declared effective by the SEC prior to the earlier of (i) five (5) Business Days
after the SEC informs the Company that no review of such Registration Statement
will be made or that the SEC has no further comments on such Registration
Statement or (ii) the 90th day after the Closing Date (or the 120th day if the
SEC reviews such Registration Statement), or (B) after a Registration Statement
has been declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for any reason (including, without limitation, by reason
of a stop order or the Company’s failure to update such Registration Statement),
but excluding any Allowed Delay or the inability of any Investor to sell the
Registrable Securities covered thereby due to market conditions or (C) after the
date six months following the Closing Date, and only in the event a Registration
Statement is not effective or available to sell all Registrable Securities, the
Company fails to file with the SEC any required reports under Section 13 or
15(d) of the 1934 Act such that it is not in compliance with Rule 144(c)(1), as
a result of which the Investors who are not Affiliates of the Company are unable
to sell Registrable Securities without restriction under Rule 144 (or any
successor thereto) promulgated under the 1933 Act (each of (A), (B) and (C), a
“Maintenance Failure”), then the Company will make pro rata payments to each
Investor then holding Registrable Securities, as liquidated damages and not as a
penalty (the “Effectiveness Liquidated Damages” and together with the
Registration Liquidated Damages, the

 

4



--------------------------------------------------------------------------------

“Liquidated Damages”), in an amount equal to one percent (1%) of the aggregate
amount invested by such Investor for the Registrable Securities then held by
such Investor for the initial day of a Maintenance Failure and for each 30-day
period (pro rata for any portion thereof) thereafter until the Maintenance
Failure is cured (each, a “Blackout Period”). The Effectiveness Liquidated
Damages shall be paid monthly within ten (10) Business Days of the end of the
date of such Maintenance Failure and each subsequent 30-day period, as
applicable. Such payments shall be made to each Investor then holding
Registrable Securities in cash. Interest shall accrue at the rate of one percent
(1%) per month on any such liquidated damages payments that shall not be paid by
the applicable payment date until such amount is paid in full.

(iii) The parties agree that (1) notwithstanding anything to the contrary herein
or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (as
defined below) (it being understood that this sentence shall not relieve the
Company of any Liquidated Damages accruing prior to the expiration of the
Effectiveness Period), and in no event shall the aggregate amount of Liquidated
Damages payable to an Investor exceed, in the aggregate, six percent (6%) of the
aggregate purchase price paid by such Investor pursuant to the Purchase
Agreement and (2) except with respect to (A) the initial day of failure to file
a Registration Statement by the Filing Deadline and (B) the initial day of any
Maintenance Failure, in no event shall the Company be liable in any thirty
(30) day period for Liquidated Damages under this Agreement in excess of one
percent (1%) of the aggregate purchase price paid by the Investors pursuant to
the Purchase Agreement.

(iv) For the avoidance of doubt, the Liquidated Damages described in this
Section 2(d) shall not otherwise limit or affect any other remedies at law or in
equity available to the Investors with respect to any breach of the Company’s
obligations under this Agreement or the Purchase Agreement.

(e) Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
advocate before the SEC its reasonable position that the offering contemplated
by such Registration Statement is a valid secondary offering and not an offering
“by or on behalf of the issuer” as defined in Rule 415 and that none of the
Investors is an “underwriter.” The Investors shall have the right to select one
legal counsel to review and oversee any registration or matters pursuant to this
Section 2(e), including participation in any meetings or discussions with the
SEC regarding the SEC’s position and to comment on any written submission made
to the SEC with respect thereto, which counsel shall be designated by the
holders of a majority of the Registrable Securities. In the event that, despite
the Company’s commercially reasonable efforts and compliance with the terms of
this Section 2(e), the SEC does not alter its position, the Company shall
(i) remove from such Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Investor as an “underwriter” in such
Registration Statement without the prior written consent of such

 

5



--------------------------------------------------------------------------------

Investor. Any cut-back imposed on the Investors pursuant to this Section 2(e)
shall be allocated among the Investors on a pro rata basis and shall be applied
first to any of the Registrable Securities of such Investor as such Investor
shall designate, unless the SEC Restrictions otherwise require or provide or the
Investors otherwise agree. No liquidated damages shall accrue as to any Cut Back
Shares until such date as the Company is able to effect the registration of such
Cut Back Shares in accordance with any SEC Restrictions applicable to such Cut
Back Shares (such date, the “Restriction Termination Date”). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the Company’s obligations with respect
to the filing of a Registration Statement and its obligations to use
commercially reasonable efforts to have such Registration Statement declared
effective within the time periods set forth herein and the liquidated damages
provisions relating thereto) shall again be applicable to such Cut Back Shares;
provided, however, that (i) the Filing Deadline and/or the Qualification
Deadline, as applicable, for such Registration Statement including such Cut Back
Shares shall be ten (10) Business Days after such Restriction Termination Date,
and (ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares under Section 2(c) shall be the 90th day
immediately after the Restriction Termination Date (or the 120th day if the SEC
reviews such Registration Statement).

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement, as amended from time to time, have been
sold, and (ii) the date on which all Shares cease to be Registrable Securities
(the “Effectiveness Period”) and advise the Investors promptly in writing when
the Effectiveness Period has expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c) provide copies to and permit each Investor to review each Registration
Statement and all amendments and supplements thereto no fewer than two (2) days
prior to their filing with the SEC and to furnish reasonable comments thereon;

(d) furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion thereof which contains
information for which the

 

6



--------------------------------------------------------------------------------

Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Investor that are covered by such Registration Statement;

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest practical moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h) promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (provided that such notice shall not, without the
prior written consent of an Investor, disclose to such Investor any material
nonpublic information regarding the Company), and promptly prepare, file with
the SEC and furnish to such holder a supplement to or an amendment of such
Prospectus as may be necessary so that such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as

 

7



--------------------------------------------------------------------------------

soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve
(12) months, beginning after the effective date of each Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
1933 Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter);

(j) if requested by an Investor, the Company shall (i) as soon as practicable,
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable, make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities;

(k) within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver to the transfer agent for such Registrable Securities (with copies to
the Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC; and

(l) with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
adequate current public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) six months after such date as all
of the Registrable Securities may be sold without restriction by the holders
thereof pursuant to Rule 144 or any other rule of similar effect or (B) such
date as all of the Registrable Securities shall have been resold; (ii) file with
the SEC in a timely manner all reports and other documents required of the
Company under the 1934 Act; and (iii) furnish to each Investor upon request, as
long as such Investor owns any Registrable Securities, (A) a written statement
by the Company that it has complied with the reporting requirements of the 1934
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

4. Due Diligence Review; Information. The Company shall, upon reasonable prior
notice, make available, during normal business hours, for inspection and review
by the Investors, and advisors to and representatives of the Investors (who may
or may not be affiliated with the Investors and who are reasonably acceptable to
the Company) (collectively, the “Inspectors”), all pertinent financial and other
records, and all other corporate documents and

 

8



--------------------------------------------------------------------------------

properties of the Company (collectively, the “Records”), as may be reasonably
necessary for the purpose of such review, and cause the Company’s officers,
directors and employees, within a reasonable time period, to supply all such
information reasonably requested by the Inspectors (including, without
limitation, in response to all questions and other inquiries reasonably made or
submitted by any of them), prior to and from time to time after the filing and
effectiveness of such Registration Statement for the sole purpose of enabling
the Investors and their accountants and attorneys to conduct initial and ongoing
due diligence with respect to the Company and the accuracy of such Registration
Statement; provided, however, that each Inspector shall have agreed in writing
to hold in strict confidence and to not make any disclosure (except to such
Investor) or use of any Record or other information which the Company determines
in good faith to be confidential, and of which determination the Inspectors are
so notified, unless (a) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the 1933 Act, (b) the release of such Records is ordered pursuant
to a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Section 4 or any other Transaction Document.

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and such representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and any
Investor wishing to obtain such information enters into an appropriate
confidentiality and non-use agreement with the Company with respect thereto.

5. Obligations of the Investors.

(a) Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities, and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in such
Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in such Registration Statement.

(b) Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

9



--------------------------------------------------------------------------------

(c) Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, partners, members, employees,
investment advisers and agents, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof or
(ii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act or 1934 Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration, and will reimburse such Investor, and each such officer,
director, partner, member, employee, investment adviser, agent and each such
controlling person for any legal or other documented, out-of-pocket expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage or liability (or action in respect thereof); provided,
however, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon (i) an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Investor or
any such controlling person in writing specifically for use in such Registration
Statement or Prospectus, (ii) the use by an Investor of an outdated or defective
Prospectus after the Company has notified such Investor in writing that such
Prospectus is outdated or defective; (iii) an Investor’s failure to send or give
a copy of the Prospectus or supplement (as then amended or supplemented), if
required (and not exempted) to the Persons asserting an untrue statement or
omission or alleged untrue statement or omission at or prior to the written
confirmation of the sale of Registrable Securities; or (iv) an Investor’s bad
faith, gross negligence, recklessness, fraud or willful misconduct.

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements

 

10



--------------------------------------------------------------------------------

therein not misleading, to the extent, but only to the extent that such untrue
statement or omission is contained in any information furnished in writing by
such Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. Except to the extent
that any such losses, claims, damages, liabilities or expenses are finally
judicially determined to have resulted from an Investor’s bad faith, gross
negligence, recklessness, fraud or willful misconduct, in no event shall the
liability of an Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by such Investor in connection with any claim
relating to this Section 6 and the amount of any damages such Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by such Investor upon the sale of the Registrable Securities included
in such Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses,
(b) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.
Except to the extent that any such losses, claims, damages or liabilities are
finally judicially determined to have resulted from a holder of Registrable
Securities’ bad faith, gross negligence,

 

11



--------------------------------------------------------------------------------

recklessness, fraud or willful misconduct, in no event shall the contribution
obligation of such holder be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act of the Required Investors.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto,
and the provisions of the Purchase Agreement, and provides written notice of
assignment to the Company promptly after such assignment is effected, and such
person agrees in writing to be bound by all of the provisions contained herein.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

12



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signatures complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes..

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

[remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:       TRANSLATE BIO, INC.       By:   /s/ Ronald C. Renaud, Jr.        
Name: Ronald C. Renaud, Jr.         Title: President and Chief Executive Officer

 

14



--------------------------------------------------------------------------------

INVESTOR:     CVI Investments, Inc.     By:  

/s/ Martin Kobinger

     

Name: Martin Kobinger

Title: Investment Manager

INVESTOR:     DAFNA Lifescience LP     By:  

/s/ Fariba Ghodsian

     

Name: Fariba Ghodsian

Title: CIO

INVESTOR:     DAFNA Lifescience Select LP     By:  

/s/ Fariba Ghodsian

     

Name: Fariba Ghodsian

Title: CIO

INVESTOR:     BEMAP Master Fund LTD     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO

INVESTOR:     Kiski (Cayman) Master Fund LP     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO

INVESTOR:     Monashee Capital Master Fund LP     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO



--------------------------------------------------------------------------------

INVESTOR:     Monashee Pure Alpha Capital Master Fund LP     By:  

/s/ Jeff Muller

     

Name: Jeff Muller

Title: CCO

INVESTOR:     Frazier Life Sciences IX, L.P    

By: FHMLS IX, L.P., Its General Partner

By: FHMLS IX, L.L.C., Its General Partner

    By:  

/s/ Steve R. Bailey    

     

Name: Steve R. Bailey

Title: Chief Financial Officer

INVESTOR:     HIGHBRIDGE MSF INTERNATIONAL LTD. (f/k/a 1992 MSF International
Ltd.)     By: Highbridge Capital Management, LLC, as Trading Manager     By:  

/s/ Jonathan Segal    

     

Name: Jonathan Segal

Title: Managing Director

INVESTOR:     1992 TACTICAL CREDIT MASTER FUND, L.P.     By: Highbridge Capital
Management, LLC, as Trading Manager     By:  

/s/ Jonathan Segal    

     

Name: Jonathan Segal

Title: Managing Director

INVESTOR:     Invus Public Equities, L.P.     By:  

/s/ Philip Bafundo

     

Name: Philip Bafundo

Title: CEO of the General Partner of Invus Public Equities, L.P.



--------------------------------------------------------------------------------

INVESTOR:     RTW MASTER FUND, LTD.     By:  

/s/ Roderick Wong, M.D.

     

Name: Roderick Wong, M.D.

Title: Director

INVESTOR:     RTW INNOVATION MASTER FUND, LTD.     By:  

/s/ Roderick Wong, M.D.

     

Name: Roderick Wong, M.D.

Title: Director

INVESTOR:     Baupost Limited Partnership 1983 A-1     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Limited Partnership 1983 B-1     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Limited Partnership 1983 C-1     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner



--------------------------------------------------------------------------------

INVESTOR:     Baupost Value Partners, L.P-I     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Value Partners, L.P-II     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Value Partners, L.P-III     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     Baupost Value Partners, L.P-IV     By: The Baupost Group, L.L.C.,
its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner

INVESTOR:     PB Institutional Limited Partnership     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner



--------------------------------------------------------------------------------

INVESTOR:     YB Institutional Limited Partnership     By: The Baupost Group,
L.L.C., its managing general partner     By:  

/s/ James F. Mooney III    

     

Name: James F. Mooney III

Title: Partner



--------------------------------------------------------------------------------

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

– ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

– block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

– purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

– an exchange distribution in accordance with the rules of the applicable
exchange;

– privately negotiated transactions;

– short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

– through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

– broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

– a combination of any such methods of sale; and

– any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act of 1933, as amended (the
“Securities Act”), amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer the shares of
common stock in other circumstances, in which case the transferees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, and any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Securities Exchange Act of 1934, as amended, may apply to
sales of shares in the market and to the activities of the selling stockholders
and their affiliates. In addition, to the extent applicable, we will make copies
of this prospectus (as it may be supplemented or amended from time to time)
available to the selling stockholders for the purpose of satisfying the
prospectus delivery requirements of the Securities Act. The selling stockholders
may indemnify any broker-dealer that participates in transactions involving the
sale of the shares against certain liabilities, including liabilities arising
under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to use commercially reasonable
efforts to cause the registration statement of which this prospectus constitutes
a part effective and to remain continuously effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.